Citation Nr: 1810683	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-20 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent prior to March 10, 2017, and in excess of 20 percent from that date, for lumbar spine degenerative disc disease.  

2.  Entitlement to an initial disability evaluation in excess of 10 percent for right lower extremity radiculopathy.  


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Attorney at Law


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1999 to May 2013.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2014 and March 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In the March 2017 rating decision, the Veteran's lumbar back disability rating was increased to 20 percent from March 10, 2017, and remained at 10 percent prior to that date.  As that decision does not represent a full grant of the benefits on appeal, the issue of an increased rating for a lumbar spine disability remains on appeal, is for consideration by the Board, and has been framed in this decision to reflect these changes.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  


FINDINGS OF FACT

1.  Prior to September 8, 2016, the Veteran's lower back disability was manifested by, at worst, forward flexion to 70 degrees, with pain on movement and use.  

2.  From September 8, 2016, the Veteran's lower back disability was manifested by forward flexion to, at worst, 45 degrees, with pain on movement and use, and total range of motion of the thoracolumbar spine of 180 degrees, without ankylosis of the entire thoracolumbar spine.  

3.  The Veteran's right lower extremity radiculopathy was manifested in mild incomplete paralysis; symptoms consistent with moderate incomplete.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for lumbar spine degenerative disc disease have not been met prior to September 8, 2016.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.46, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2017).  

2.  The criteria for a disability rating of 20 percent, but no higher, for lumbar spine degenerative disc disease have been met from September 8, 2016.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.46, 4.59, 4.71a, DC 5243 (2017).  

3.  The criteria for a disability rating in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.124a, DC 8520 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  


I.  Duty to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

II.  Increased Ratings 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings are sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

"The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, or evaluating the same manifestation of a disability under different diagnostic codes, is to be avoided.  See 38 C.F.R. § 4.14 (2017).  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2017).  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Id.  


a.  Lumbar Spine Degenerative Disc Disease

The Veteran is currently rated at 10 percent for lumbar spine degenerative disc disease prior to March 10, 2017, and 20 percent from that date.  The Veteran's claim for a higher rating for his lower back disability was submitted in response to the initial rating decision from February 2014.  A new decision in March 2017 granted the increase for the lower back disability to 20 percent from March 10, 2017.  

After a thorough review of the record, the Board finds that the evidence does not support entitlement to a rating in excess of 10 percent prior to September 8, 2016, but does support an increase to 20 percent from that date, for the Veteran's lower back disability.  The Board finds that the Veteran's lower back disability does not warrant a rating in excess of 20 percent for any time during the appellate period.  

The criteria for rating all disabilities of the spine are set forth in 38 C.F.R. § 4.71a, which provides that spine disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the IVDS Formula, a spine disability is rated based on the presence of incapacitating episodes, which are periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, IVDS Formula.

The General Formula for rating a disability of the spine provides in pertinent part: With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; a 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Formula.

For VA rating purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Formula, Note (2).  The combined range of motion refers to the sum of the range of motion of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

Here, the Veteran's medical records do not show that the Veteran has had incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician.  Therefore, the more appropriate evaluation criteria for this Veteran are in the General Formula.  

The Veteran was released from active duty in May 2013 and filed a claim for disability within one year.  The Veteran underwent a VA examination for his spine in January 2014.  The Veteran's range of motion for the thoracolumbar spine showed forward flexion to 80 degrees and a total range of motion to 180 degrees.  There was no change in the range of motion after repetitive testing.  There was pain on motion.  The Veteran exhibited no guarding or muscle spasm, no muscle atrophy, and no ankylosis.  The examiner noted that the Veteran had a normal gait.  

At a June 2014 private medical examination, the Veteran exhibited forward flexion of the lumbar spine to 70 degrees.  At a September 2015 private medical examination, the Veteran exhibited full range of motion of the lumbar spine with pain on movement.  The Veteran exhibited a normal gait.  

At a September 8, 2016 private medical examination, the Veteran exhibited forward flexion of the lumbar spine to 45 degrees.  

The Veteran was afforded a VA examination in March 2017.  The Veteran exhibited forward flexion of the lumbar spine to 60 degrees with a total range of motion of 195 degrees.  The Veteran exhibited no guarding or muscle spasm, and no ankylosis.  

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees.  As the Veteran's September 8, 2016 medical treatment record documented a range of motion to 45 degrees of forward flexion of the thoracolumbar spine, the Board finds that a 20 percent rating for the lower back is warranted from that date.  

As the competent medical evidence of record prior to September 8, 2016 does not show that the Veteran exhibited the criteria for a 20 percent rating for the lower back disability, the Board finds that the 10 percent rating prior to that date is appropriate.  That is, the record prior to September 8, 2016, does not show limitation of the thoracolumbar spine less than 60 degrees; combined range of motion of the thoracolumbar spine less than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait; or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   

Moreover, the evidence of record does not support a rating in excess of 20 percent for the Veteran's lower back disability at any time during the appellate period.  The next disability rating level is 40 percent, which requires forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  As the Veteran's records do not show forward flexion of the thoracolumbar spine was less than 30 degrees, or had ankylosis of the entire thoracolumbar spine, a rating of 40 percent is not warranted.  38 C.F.R. § 4.71a, General Formula.  

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against an evaluation in excess of 10 percent prior to September 8, 2016, and in excess of 20 percent from that date, for the Veteran's lower back disability, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

	b.  Right Lower Extremity Radiculopathy 

The Veteran is currently rated at 10 percent for right lower extremity radiculopathy.  The Board finds that the medical evidence of record does not support a rating in excess of 10 percent for the Veteran's service-connected right lower extremity radiculopathy at any time during the appellate period.  

The Veteran's right lower extremity radiculopathy is evaluated under the rating criteria for paralysis of the sciatic nerve.  Complete paralysis of the sciatic nerve is demonstrated when the foot dangles and drops, when there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  This is evaluated as 80 percent disabled.  Severe incomplete paralysis, with marked atrophy, is evaluated as 60 percent disabling.  Moderately severe paralysis is evaluated as 40 percent disabling.  Moderate paralysis merits a 20 percent evaluation, and mild paralysis warrants a 10 percent rating.  38 C.F.R. § 4.124a, Code 8520. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at the most, the moderate degree.  38 C.F.R. § 4.124a.

At the January 2014 VA examination, the examiner diagnosed the Veteran with right lower extremity radiculopathy and noted that the Veteran exhibited mild intermittent pain and mild numbness.  The Veteran exhibited full muscle strength on testing and no muscle atrophy.  

At a June 2014 private medical examination, the Veteran complained of right lower extremity pain due to radiculopathy, with symptoms of muscle weakness.  The Veteran denied tingling or numbness.  

At the March 2017 VA examination, the examiner noted that the Veteran's right lower extremity radiculopathy exhibited mild intermittent pain and mild paresthesias.  The Veteran exhibited full muscle strength on testing and no muscle atrophy.  

The Board finds that the evidence does not support entitlement to a rating in excess of 10 percent for the Veteran's right lower extremity radiculopathy.  The diagnostic code for the next increment of disability rating, 20 percent, requires manifestation of moderate symptoms.  The medical evidence of record does not demonstrate that the Veteran's right lower extremity radiculopathy has been characterized by symptoms beyond a mild nature.  38 C.F.R. § 4.124a, Code 8520.  

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against an evaluation in excess of 10 percent for the Veteran's radiculopathy of the right lower extremity, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  


ORDER

Entitlement to an initial disability evaluation in excess of 10 percent for lumbar spine degenerative disc disease is denied prior to September 8, 2016.  

Entitlement to a disability rating of 20 percent, but no higher, for lumbar spine degenerative disc disease is granted from September 8, 2016.  


Entitlement to an initial disability rating in excess of 10 percent for right lower extremity radiculopathy is denied.  




____________________________________________
DAVID L.WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


